DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The affidavit under 37 CFR 1.132 filed 12/02/2020 is insufficient to overcome the rejection of claim 13 and 14  of the Non-Final Rejection, dated 10/21/2020,  based upon the rejection 35 U.S.C. 103 as set forth in the last Office action because:  claim 13 and 14 are cancelled . Further, facts presented are not germane to the rejection at issue and it refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
The amendments filed on 12/02/2020 have been entered. As indicated in the amendments: Claims 1, 4, 6, 17 and 25 are currently amended. Claims 22 – 24 are withdrawn. Claims 2 - 3 and 13 - 14 are cancelled. Claims 5, 7-12, 15-16, 18 -21 and 26 – 27 are as previously presented. Hence, Claims 1, 4-12, 15 – 21 and 25 -27 are pending. The examiner has fully considered the applicant’s arguments/ remarks (see “Response to Arguments” section) and this rejection is made herein.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "timer"  that is claimed in claims 1, 4, 25 and 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Objections
Regarding claim 9, this Claim is objected to because it recites “the first and second amounts” whereas the independent claim 1 recites “a first amount of water” that is heated to a “first amount of heated water” and a “second amount of water” that is heated to a “second amount of heated water.” Here, “first and second amounts” could refer to either the first and second amount of water or the first and second amount of heated water.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 4-12, 15-21 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The "timer" disclosed in paragraphs 006, 007 and 0014 is not described to be "a timer disposed within the base". There is no support in the specification or the drawings that indicates the timer being disposed within the base. Hence, the limitation "a timer within the base" is 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, this claim recites the limitation "the cup" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim as the limitation “the cup” is introduced in this claim for the first time.
Regarding claim 25, the term "properly heated and moistened for serving" in this claim is a relative term which renders the claim indefinite.  The term "properly heated and moistened for serving" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure of the invention fails to particularly point out as to what constitutes the bounds or limits of "properly heated and moistened for serving" are, rendering the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4 – 6 and 26 - 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua et al. (US 2006/0263501 A1), here in after called Oghafua in view of Dewey et al. (US 2017/0354119 A1), here in after called Dewey.
Regarding claim 1, Oghafua discloses an apparatus engageable with a container of pet food for preparing the pet food (an apparatus for rapidly cooking in heated water any dehydrated powdered food in a container, (0002). Here, “pet food” is not given patentable weight as it is a material or article that the apparatus works upon. In other words, the apparatus of Oghafua can be used to prepare a pet food. “The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”, MPEP 2115), and comprising a base for supporting the container of pet food (a housing formed as a base (0014)), a water source reservoir supported on and removable from the base for remote filling (reservoir 307 detachably disposed on the base housing (0074, FIG.11)) , a water pump disposed within the base (an electric pump 302 disposed on the base housing , (0073, FIG. 11)), a timer disposed within the base (a controller 70 disposed with in the base housing (FIG. 11) that employs a system clock to detect the passage of time for regulating boiling water, dispensing the product, heating, cooling and stirring (0014)), and a water heater (Heating element 301, (FIG. 11)); wherein the water pump causes a first amount of water to flow from the reservoir to the water heater where the first amount is heated to at least 140F and then causes the heated first amount to flow into the container of pet food whereby the pet food is heated to a first temperature and moistened to a first moistness level (about a liter  of water in reservoir 307 is heated by heating element 301(the  temperatures in range from 60° C. to 80° C (140F- 176F), (0015)), after heating, the water is moved from the reservoir 307 into the container 10 by an electric pump 302 by way of a tube 303 and a spout 304, (0073 and FIG. 11)) , the timer provides a first steeping period of at least 30 seconds after the first amount has flowed into the pet food (the controller 70 that employs a system clock (timer)  for regulating the activities of the making of the food (0014) gives time for instance in the making of Garri, gives 10 to 30 minutes for soaking (steeping) of the food before stirring (0007)); and the water pump causes a second amount of water to flow from the reservoir to the water heater after the first steeping period , (the programmable controller 70 that controls the water pump 302 through the eighth cable 305 is capable of pumping the heated water in to the container 10 (0073) and manage the soaking, cooling and stirring of the food in the container ( 0007, 0014), Here, even though Oghafua does not explicitly say the water pump causes the heated second amount to flow into the container, it is disclosed that  the water pump, controlled by the controller 70, is capable of causing the heated second amount of water to flow into the container. “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus", as long as the prior art apparatus teaches all the structural limitations of the claim” MPEP 2114.II).  
	Oghafua does not disclose that the second amount of water is heated to the temperature of 95F to 105F. 
	However, Dewey that teaches an apparatus for preparing animal food (0038), also teaches heating of a smaller amount of water to the temperature of about 98.6° Fahrenheit (0047).
	The advantage of heating the water to about 98.6° Fahrenheit for preparing the pet food is to prevent the animal from being harmed by consuming food heated to too high a temperature (0047).
	Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the apparatus disclosed by Oghafua to include a heating of the second amount of water to the temperature of 98.6° Fahrenheit in order to prevent the animal from being harmed by consuming food heated to too high a temperature as taught in Dewey. Further, because the combination of Dewey with Oghafua teaches the pet food is cooled to a second temperature (to about 98.6° Fahrenheit) by pumping the second amount of heated water in to the food container, it would moisten the food to a second moistness level which is moister than the first moistness level.
Regarding claim 4, Oghafua in view of Dewey teaches the apparatus of claim 1 wherein the timer further provides a second steeping period after the second amount has flowed into the pet food (the controller that employs a system clock to detect the passage of time for regulating boiling water, dispensing the product, heating, cooling and stirring, Oghafua (0014)).
Regarding claim 5, Oghafua in view of Dewey teaches the apparatus of claim 4 further comprising a ready indicator, wherein the ready indicator is activated after the second steeping period to indicate that the pet food is properly heated and moistened for serving (the controller that employs a system clock to detect the passage of time and regulates boiling water, dispensing the product, heating, cooling (second steeping) and stirring, Oghafua (0014)). 
Regarding claim 6, Oghafua in view of Dewey teaches the apparatus of claim 5 wherein the water source reservoir is a refillable water tank (the reservoir 307 is a refillable water tank, Oghafua (FIG. 11)).  
Regarding claim 26, Oghafua teaches the apparatus of claim 25. But,
Oghafua does not disclose that the second temperature is such that the food is properly heated and moistened for serving is of 95F to 105F. 
However, Dewey that teaches an apparatus for preparing animal food (0038), also teaches heating of a smaller amount of water to the temperature of about 98.6° Fahrenheit (0047).
The advantage of heating the water to about 98.6° Fahrenheit for preparing the pet food is to prevent the animal from being harmed by consuming food heated to too high a temperature (0047).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the apparatus disclosed by Oghafua to include a heating of the second amount of water to the temperature of 98.6° Fahrenheit in order to prevent the animal from being harmed by consuming food heated to too high a temperature as taught in Dewey.
Regarding claim 27, Oghafua in view of Dewey teaches the apparatus of claim 26 where the timer then monitors a second period after the second amount has flowed into the steeped pet food and before the indicator is actuated (a controller that employs a system clock to detect the passage of time for regulating boiling water, dispensing the product, heating, cooling and stirring, Oghafua (0014)).
Claim 7 -12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua in view of Dewey in further view of Rocklinger et al. (US 2016/0220058 A1), here in after called Rocklinger.
Regarding claim 7, Oghafua in view of Dewey teaches the apparatus of claim 6. But
Oghafua in view of Dewey do not teach a piercer for piercing the cup to allow access to the food therein.  
However, Rocklinger that teaches an apparatus for heating food in a container using steam (0004), also teaches a plurality of nozzles 20 to penetrate through the foil of the food containers (0035).
The advantage of the plurality of nozzles 20 is to provide access to the food container to deliver flavored steam (heated water) to the food container (0035).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the apparatus disclosed by Oghafua in view of Dewey to include a plurality of nozzles (piercer) in order to provide access to the food container to deliver flavored steam (heated water) to the food container as taught in Rocklinger.
 Regarding claim 8, Oghafua in view of Dewey in further view of Rocklinger teaches the apparatus of claim 7 further comprising a user accessible lever for activating the piercer (closing the holder chamber with a lid having a plurality of first nozzles in fluid connection with a steam source, wherein the plurality of first nozzles penetrate through the foil of the food, Rocklinger (0010)).
Regarding claim 9, Oghafua in view of Dewey in further view of Rocklinger teaches the apparatus of claim8 wherein the piercer is a spout (plurality of nozzles 20) the in communication with the water pump and adapted to both pierce the cup and enable the first and second amounts to flow there-through and into the pet food (plurality of nozzles 20 of steam shower plate 11 delivers steam to the food plate containers, Rocklinger (0035)).
Regarding claim 10, Oghafua in view of Dewey in further view of Rocklinger teaches the apparatus of claim 9 further comprising a controller enabling user input of a food container size (the properties of the food contain inside the plate maybe factory-recorded on a RFID tag incorporated as part of the food plate containers (including serving size) and information on the RFID tag can be used by the control unit 101 to control the cooking parameters of the apparatus, Rocklinger (0036)).
Regarding claim 11, Oghafua in view of Dewey in further view of Rocklinger teaches the apparatus of claim 10 wherein the controller communicates with the water pump to control one or both of the first and second amounts according to the user inputted food container size (the operation of the heating and superheating elements of the heating system H may be controlled based on feedback from temperature, humidity and/or pressure sensors S (Rocklinger (0038)), and user interface for the control unit 101 preferably is a touch screen LCD display 100 (Rocklinger (0049)).
Regarding claim 12, Oghafua in view of Dewey in further view of Rocklinger teaches the apparatus of claim 11 wherein the first and second amounts are variable by the controller according to the inputted food container size (the operation of the heating and superheating elements of the heating system H may be controlled based on feedback from temperature, humidity and/or pressure sensors S, Rocklinger (0038)).
Claim 15 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua in view of Dewey and Rocklinger in further view of Cheung (US 20120213030 A1), here in after called Cheung.
Regarding claim 15, Oghafua in view of Dewey in further view of Rocklinger teaches the apparatus of claim 4 further comprising a piercer (plurality of nozzles 20, Rocklinger (0035)), wherein activation of the piercer causes the food to fall from the container into the food bowl (plurality of nozzles 20 penetrate through the foil of the food container 5, Rocklinger (0035)).
Oghafua in view of Dewey in further view of Rocklinger do not teach a motor-driven turntable, a food bowl engageable with and removable from the turntable, and a stationary stirrer; and wherein the turntable causes the food bowl to rotate and the stationary stirrer to stir the food in the rotating bowl during the first and second steeping periods.
However, Cheung that teaches a mixer, particularly but not exclusively for use in a microwave oven provided with a rotatable turntable (0002), also teaches a motor-driven turntable (turntable of a domestic microwave oven (0041)), a food bowl engageable with and removable from the turntable (a bowl (1) dimensioned to be received on the turntable of a domestic microwave oven, (0041)), and a stationary stirrer (a fixed stirrer (8), (0045)); and wherein the turntable causes the food bowl to rotate and the stationary stirrer to stir the food in the rotating bowl during the first and second steeping periods (the fixed stirrer is held immobile while the bowl is rotated by the rotating turntable of the microwave oven causing the contents of the vessel to be mixed, (0014)).
The advantage of such stirring mechanism of a bowl on a turntable is to provide a stirring mechanism that is not dependent on a single bowl of container that can be used for multiple bowls that are dimensioned to be received on the turntable.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the pet food preparing apparatus of claim 4 to include stirring mechanism of a bowl on a turntable in order to provide a stirring mechanism that is not dependent on a single bowl of container that can be used for multiple bowls that are dimensioned to be received on the turntable.
Regarding claim 16, Oghafua in view of Dewey and Rocklinger in further view of Cheung teaches the apparatus of claim 15 further comprising a ready indicator, wherein the ready indicator is activated after the second steeping period to indicate that the pet food is properly heated and moistened for serving (a controller that employs a system clock to detect the passage of time and regulates boiling water, dispensing the product, heating, cooling (second steeping) and stirring, Oghafua (0014))
Regarding claim 17, Oghafua in view of Dewey and Rocklinger in further view of Cheung teaches the apparatus of claim 16 wherein the reservoir is a refillable water tank (the reservoir 307 is a refillable water tank, Oghafua (FIG. 11)).  
Regarding claim 18, Oghafua in view of Dewey and Rocklinger in further view of Cheung teaches the apparatus of claim 17 further comprising a user accessible lever for activating the piercer (closing the holder chamber with a lid having a plurality of first nozzles in fluid connection with a steam source, wherein the plurality of first nozzles penetrate through the foil of the food, Rocklinger (0010)).
Regarding claim 19, Oghafua in view of Dewey and Rocklinger in further view of Cheung teaches the apparatus of claim 18 wherein the piercer is a blade adapted to cause a partially annular cut through the container (plurality of first nozzles in fluid connection with a steam source, wherein the plurality of first nozzles penetrate through the foil of the food, Rocklinger (0010)).
Regarding claim 20, Oghafua in view of Dewey and Rocklinger in further view of Cheung teaches the apparatus of claim 19 further comprising a controller enabling user input of a food container size (the properties of the food contain inside the plate maybe factory-recorded on a RFID tag incorporated as part of the food plate container 5 (including serving size) and information on the RFID tag can be used by the control unit 101 to control the cooking parameters of the apparatus, Rocklinger (0036)).  
Regarding claim 21, Oghafua in view of Dewey and Rocklinger in further view of Cheung teaches the apparatus of claim 20 wherein the controller communicates with the water pump to control one or both of the first and second amounts according to the user inputted food container size (the operation of the heating and superheating elements of the heating system H may be controlled based on feedback from temperature, humidity and/or pressure sensors S (Rocklinger (0038)), and user interface for the control unit 101 preferably is a touch screen LCD display 100 (Rocklinger (0049)).   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oghafua.
Regarding claim 25, Oghafua discloses an apparatus engageable with a container of pet food for preparing the pet food(an apparatus for rapidly cooking in heated water any dehydrated powdered food in a container, (0002) comprising a base for supporting the container of pet food (a housing formed as a base (0014)), a water source reservoir supported on and removable from the base for remote filling(reservoir 307 detachably disposed on the base housing (0074, FIG.11)), a water pump disposed within the base(an electric pump 302 disposed on the base housing , (0073, FIG. 11)), a water heater (heating element 301, (FIG. 11)), a timer disposed within the base (a controller 70 disposed with in the base housing (FIG. 11) that employs a system clock to detect the passage of time for regulating boiling water, dispensing the product, heating, cooling and stirring (0014)), and an indicator (a warming light and buzzer, (0015)); wherein the water pump causes a first amount of water to flow from the reservoir to the water heater where the first amount is heated to over approximately to at least 140F and then causes the heated first amount to flow into the container of pet food whereby the pet food is heated and moistened(about a liter  of water in reservoir 307 is heated by heating element 301(the  temperatures in range from 60° C. to 80° C (140F- 176F), (0015)), after heating, the water is moved from the reservoir 307 into the container 10 by an electric pump 302 by way of a tube 303 and a spout 304, (0073 and FIG. 11)); the timer monitors a first steeping period of at least 30 seconds after the first amount has flowed into the pet food(the controller 70 that employs a system clock (timer)  for regulating the activities of the making of the food (0014) gives time for instance in the making of Garri, gives 10 to 30 minutes for soaking (steeping) of the food before stirring (0007)); the water pump causes a second amount of water to flow from the reservoir to the water heater and be heated to a second temperature; the second amount flows into the container of pet food to cool and further moisten the steeped pet food(the programmable controller 70 that controls the water pump 302 through the eighth cable 305 is capable of pumping the heated water in to the container 10 ( 0073) and manage the soaking  cooling and staring of the food in the container ( 0007, 0014). Here, even though Oghafua does not explicitly say the water pump causes the heated second amount to flow into the container, it is disclosed that  the water pump, controlled by the controller 70, is capable of causing the heated second amount of water to flow into the container. “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus", as long as the prior art apparatus teaches all the structural limitations of the claim” MPEP 2114.II); the indicator is actuated to indicate that the pet food is properly heated and moistened for serving (the warming light and buzzer sounds indicating completion and the food is ready for serving, (0015)).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 13 and 14 have been considered but are moot because the new ground of rejection does not rely on “routine skill in the art” for the teaching of heating temperature of 95F to 105F, rather a new reference Dewey et al. (US 2017/0354119 A1) is relied upon to teach the heating temperature range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761